Name: Commission Regulation (EEC) No 3783/90 of 19 December 1990 on transitional measures in the seed sector after the unification of Germany
 Type: Regulation
 Subject Matter: political geography;  international security;  European construction;  means of agricultural production
 Date Published: nan

 28 . 12. 90 Official Journal of the European Communities No L 364/19 COMMISSION REGULATION (EEC) No 3783/90 of 19 December 1990 on transitional measures in the seed sector after the unification of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of German unification ('), and in particular Article 3 thereof, species corresponding to the species produced in the territory of the former German Democratic Republic ; Whereas in Commission Regulation (EEC) No 2778/90 of 27 September 1990 on interim measures applicable in the seeds sector after the unification of Germany (8), the Commission adopted measures to this effect on a provi ­ sional basis for the period from the date of unification until 31 December 1990 ; whereas, given that the afore ­ mentioned circumstances still obtain, these arrangements should be extended beyond this date ; Whereas the territory of the former German Democratic Republic already belongs to the Community ; whereas the event generating the right to Community aid for seeds harvested in the territory of the former German Democ ­ ratic Republic in 1991 will occur on 1 August 1991 , which follows the beginning of the 1991 /92 marketing year ; whereas the authorization given to Germany should be limited to 31 July 1991 in order to avoid any cumula ­ tion of aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, Whereas Regulation (EEC) No 3577/90 lays down, inter alia, that measures to supplement those provided for in that Regulation may be adopted to ensure the harmonious integration of farming in the territory of the former German Democratic Republic into the common agricul ­ tural policy ; Whereas Article 3 of Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (2), as last amended by Regulation (EEC) No 1239/89 (3), stipulates that aid may be granted for the production of seed ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1 546/75 (4), as amended by Regulation (EEC) No 2811 /86 (*), sets on 1 August following the beginning of each marketing year the event generating the right to aid for seed ; whereas on 1 August 1990 the territory of the former German Democratic Republic was not part of the Community ; whereas, as a result, Community aid does not apply to the 1990/91 marketing year in respect of seed harvested in the territory of the former German Democratic Republic ; Article 1 1 . Germany is hereby authorized to grant, until 31 July 1991 at the latest, for seed harvested in 1990 in the terri ­ tory of the former German Democratic Republic, aid from national funds corresponding to the production aid provided for in Article 3 of Regulation (EEC) No 2358/71 . 2. The national payment provided for in paragraph 1 for a species may not exceed the amount of aid fixed by Regulation (EEC) No 1240/80 for a corresponding species harvested in the territories making up the Community prior to German unification . Whereas it is therefore necessary to authorize Germany to grant national aid for the production of certain seed harvested in the territory of the former German Democ ­ ratic Republic for the 1990/91 marketing year ; whereas, however, in order to avoid any distortion of competition, the aid may not exceed the amounts fixed in Council Regulation (EEC) No 1240/89 of 3 May 1989 fixing the amounts of aid for seeds for the 1990/91 and 1991 /92 marketing years (*), as last amended by Commission Regulation (EEC) No 1979/90 Q, for the Community 0 OJ No L 353, 17. 12. 1990, p . 23 . Article 2 This Regulation shall enter into force on 1 January 1991 . 0 OJ No L 246, 5 . 11 . 1971 , p. 1 . (3) OJ No L 128, 11 . 5. 1989, p. 35. (4) OJ No L 157, 19 . 6. 1975, p. 14. 0 OJ No L 260, 12. 9 . 1986, p. 8 . (6) OJ No L 128, 11 . 5. 1989, p. 36. 0 OJ No L 179, 12. 7. 1990, p. 13 . ( ¢) OJ No L 267, 29. 9 . 1990, p. 34. No L 364/20 Official Journal of the European Communities 28 . 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission